

	

		II

		109th CONGRESS

		2d Session

		S. 2248

		IN THE SENATE OF THE UNITED STATES

		

			February 7, 2006

			Mr. Schumer introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To establish the Math and Science Teaching

		  Corps.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Mathematics and Science Teaching

			 Corps Act of 2006.

		2.Findings and

			 purposes

			(a)FindingsCongress finds the following:

				(1)Mathematics and

			 science are the bases for almost every technical competence in the modern

			 marketplace, including fields as diverse as computer programming, physics,

			 engineering, manufacturing, and oil exploration.

				(2)Cultivating a

			 workforce with strong mathematics and science skills is necessary both to keep

			 the United States competitive in a global economy and for its national

			 security. China’s long-term growth rate has surpassed that of the United States

			 in the time since Chinese economic reform focused on the development of science

			 and technology.

				(3)Secondary school

			 students in the United States rank near the bottom when compared to their

			 counterparts in other developed countries. Of the Organization for Economic

			 Cooperation and Development nations participating in the 2003 Program for

			 International Student Assessment, the United States ranked 24th of 29 in

			 mathematics and 23rd of 29 in science, while Korea and Japan ranked in the top

			 5 in both categories.

				(4)Research shows

			 that teacher quality is the most important factor in determining student

			 achievement, especially in the technical fields of mathematics and science.

			 Researchers from Penn State, the Urban Institute, and the RAND Corporation have

			 all found higher student achievement in secondary school for those students

			 whose teachers had taken more coursework related to their subject area.

				(5)According to the

			 Center for Teaching and Policy, 38 percent of secondary school mathematics

			 classes, 28 percent of general science classes, 45 percent of life science

			 classes, and 60 percent of physical science classes are taught by individuals

			 lacking a major or a minor in such discipline.

				(6)College graduates

			 with strong mathematics or science backgrounds have many career opportunities

			 that are more financially attractive than teaching. According to the National

			 Science Foundation, recent college graduates in 2001 were offered between

			 $10,000 and $20,000 more for their first year in a technical occupation other

			 than teaching.

				(7)Sophisticated

			 mathematics and science teachers are needed in all classrooms across the Nation

			 in order to raise student achievement and ultimately help the United States

			 maintain its competitiveness in the global economy.

				(8)Individuals who

			 are strong in mathematics and science need financial incentives, peer

			 mentoring, and professional development for proper recruitment and retainment

			 in the field of teaching.

				(b)PurposesThe

			 purposes of this Act are to—

				(1)recruit up to

			 8,000 new, outstanding mathematics and science secondary school teachers each

			 year who might otherwise begin different careers; and

				(2)reward up to

			 8,000 existing and outstanding mathematics and science secondary school

			 teachers each year who might otherwise leave the teaching profession.

				3.DefinitionsIn this Act:

			(1)DirectorThe

			 term Director means the Director of the Math and Science Teaching

			 Corps.

			(2)Hard-to-staff

			 schoolThe term hard-to-staff school means a

			 secondary school that has great difficulty in finding and retaining qualified

			 and effective teachers, as determined by the Director.

			(3)Participating

			 local educational agencyThe term participating local

			 educational agency means a local educational agency that has been

			 certified by the Director as offering an induction program for individuals

			 receiving fellowships under this Act that meets adequate standards,

			 including—

				(A)clustering Math

			 and Science Teaching Corps Fellows in individual or nearby schools;

				(B)providing

			 multi-year mentoring and coaching;

				(C)offering new

			 teacher seminars on a monthly basis;

				(D)reducing the

			 course load for such Fellows;

				(E)allowing time for

			 joint lesson planning and other constructive collaborative activities;

				(F)providing

			 professional development opportunities for such Fellows and Math and Science

			 Teaching Corps Master Fellows on content knowledge and pedagogy; and

				(G)facilitating

			 relationships between Math and Science Teaching Corps Fellows and Math and

			 Science Teaching Corps Master Fellows.

				(4)Partner

			 institutionThe term partner institution means an

			 institution of higher education that has been certified by the Director as

			 meeting adequate standards for—

				(A)offering a

			 teacher preparation program that—

					(i)is

			 modeled on the Master of Arts in Teaching program, which provides a full-time,

			 1-year course of study leading to teacher certification and a master’s degree;

			 and

					(ii)includes

			 pedagogical courses and a minimum of 1 semester of student teaching

			 experience;

					(B)offering a

			 part-time master’s degree program in mathematics or science education for

			 teachers who are certified to teach;

				(C)offering a

			 graduate degree program in mathematics and science; and

				(D)establishing an

			 explicit collaboration between the teacher preparation and mathematics and

			 science departments of the institution to provide graduate-level mathematics

			 and science content courses that are appropriate for secondary school

			 teachers.

				(5)Standardized

			 testThe term standardized test means the test

			 required by the Director of each individual who applies for a fellowship under

			 this Act that evaluates each individual’s mathematics or science subject area

			 knowledge. The science subject area tests shall include a section to assess

			 mathematics skills appropriate to each subject. The standardized tests shall be

			 approved and reviewed periodically by the National Academy of Sciences to

			 ensure that the tests meet rigorous standards and remain appropriate for the

			 intended use, and cut-off scores shall be set at the national level.

			4.Establishment of

			 the Math and Science Teaching CorpsTitle II of the Department of Education

			 Organization Act (20 U.S.C. 3411 et seq.) is amended by adding at the end the

			 following:

			

				221.Math and

				Science Teaching Corps

					(a)In

				generalThere shall be in the

				Department a Math and Science Teaching Corps to be administered by the Director

				of the Math and Science Teaching Corps in accordance with the Mathematics and

				Science Teaching Corps Act of 2006.

					(b)DirectorThe Director of the Math and Science

				Teaching Corps shall—

						(1)administer the Math and Science Teaching

				Corps program established under the Mathematics and Science Teaching Corps Act

				of 2006; and

						(2)report directly to the Secretary and shall

				perform such additional functions as the Secretary may prescribe.

						(c)PurposeThe Math and Science Teaching Corps is

				established in order to significantly improve mathematics and science

				achievement among secondary school students in the United States by ensuring

				that such students are taught by well-prepared mathematics and science teachers

				with superior subject area

				knowledge.

					.

		5.Math and Science

			 Teaching Corps fellowships for prospective teachers

			(a)EstablishmentThe

			 Director shall carry out a program through which the Director awards—

				(1)Math and Science

			 Teaching Corps Fellowships for Prospective Teachers (referred to in this part

			 as MSTC Fellowships) to eligible individuals;

				(2)grants to partner

			 institutions to pay the tuition and fees and overhead costs at such

			 institutions of individuals receiving MSTC Fellowships under this section;

			 and

				(3)grants to

			 participating local educational agencies to pay the costs of the activities

			 described in subsection (e)(4).

				(b)Definition of

			 eligible individualIn this section, the term eligible

			 individual means an individual who—

				(1)is a recent

			 college graduate or a mid-career professional outside of the teaching field;

			 and

				(2)possesses a

			 strong content area knowledge, including a baccalaureate (or higher) degree in

			 mathematics, science, engineering, technology, or a related field.

				(c)ApplicationAn

			 individual, partner institution, or participating local educational agency that

			 desires to receive a MSTC Fellowship or grant, as applicable, under this

			 section shall submit an application to the Director at such time, in such

			 manner, and accompanied by such information as the Director may require.

			(d)Recruitment and

			 selection of individuals for MSTC fellowships

				(1)RecruitmentThe

			 Director shall recruit eligible individuals for the MSTC Fellowships.

				(2)SelectionThe

			 Director shall establish criteria to ensure that individuals who receive MSTC

			 Fellowships under this section possess—

					(A)a comprehensive

			 knowledge of the subject area to be taught as evidenced by performing at a

			 satisfactory level on a standardized test;

					(B)strong verbal and

			 communication skills; and

					(C)other attributes

			 that are linked to effective teaching.

					(e)Activities

				(1)In

			 generalAn individual who receives a MSTC Fellowship under this

			 section shall—

					(A)receive

			 pedagogical training as described in paragraph (2); and

					(B)for 4 years,

			 within a 7-year period of first receiving the Fellowship, teach mathematics or

			 science in a secondary school, as described in paragraph (3).

					(2)Pedagogical

			 training

					(A)In

			 generalAn individual who receives a MSTC Fellowship under this

			 section shall—

						(i)if

			 the individual is not certified to teach—

							(I)attend, during

			 the first year of the MSTC Fellowship, a 1-year, full-time graduate education

			 program of a partner institution that receives a grant under this section;

			 and

							(II)receive, during

			 that 1 year, a stipend that is in an amount that is equal to the Graduate

			 Research Fellowship stipend awarded by the National Science Foundation;

			 or

							(ii)if

			 the individual holds appropriate teacher certification credentials when granted

			 the MSTC Fellowship, then during any of the 4 years of the MSTC

			 Fellowship—

							(I)attend a

			 part-time graduate education program leading to a master’s degree in

			 mathematics or science education; or

							(II)enroll at an

			 institution of higher education in not more than 24 credit hours of courses in

			 mathematics, science, or education.

							(B)Grants to

			 partner institutionsA partner institution that receives a grant

			 under this section—

						(i)shall use the

			 grant funds to pay the tuition and fees at such institution of individuals

			 receiving MSTC Fellowships under this section; and

						(ii)may use not more

			 than 10 percent of the grant funds for overhead costs incurred by the partner

			 institution in administering the grant.

						(3)Teaching,

			 mentoring, and professional developmentAn individual who

			 receives a MSTC Fellowship under this section—

					(A)shall, for 4

			 years, teach mathematics or science in a secondary school served by a

			 participating local educational agency;

					(B)shall, for such 4

			 years, participate in induction programs offered by the participating local

			 educational agency;

					(C)shall, for such 4

			 years, receive a stipend that is equal to—

						(i)for

			 the first year of teaching described in subparagraph (A), $11,000;

						(ii)for the second

			 year of teaching described in subparagraph (A), $14,000;

						(iii)for the third

			 year of teaching described in subparagraph (A), $17,000; and

						(iv)for the fourth

			 year of teaching described in subparagraph (A), $20,000; and

						(D)if the school in

			 which the individual is teaching is determined by the Director to be a

			 hard-to-staff school, may receive enhanced stipends, of a uniform amount

			 determined by the Director, in each year of teaching as described in

			 subparagraph (A).

					(4)Grants to

			 participating local educational agenciesA participating local

			 educational agency that receives a grant under this section—

					(A)shall use the

			 grant funds to pay the expenses associated with facilitating the induction and

			 professional development services for individuals receiving fellowships under

			 this Act; and

					(B)may not reduce

			 the salary of an individual who receives a MSTC Fellowship under this section

			 and is employed in a secondary school served by such agency below the salary

			 normally paid for an individual with a similar background and experience solely

			 because such individual receives a stipend under paragraph (3).

					(f)Reports

				(1)In

			 generalNot later than 3

			 years after the date of enactment of this Act, the Director shall submit a

			 report to Congress that evaluates the effectiveness of the program under this

			 section.

				(2)Subsequent

			 reportsThe Director shall

			 submit an updated report every 5 years after the date the first report is

			 submitted under paragraph (1).

				(g)RepaymentIn the event that an individual receiving a

			 MSTC Fellowship under this section does not complete the activities described

			 in subsection (e), the Director shall require repayment of the stipends granted

			 to the individual under this section according to the regulations established

			 by the Math and Science Teaching Corps.

			(h)Authorization

			 of appropriationsThere are authorized to be appropriated to

			 carry out this section, $137,000,000 for fiscal year 2007, $410,000,000 for

			 fiscal year 2008, $683,000,000 for fiscal year 2009, $956,000,000 for fiscal

			 year 2010, and $1,092,000,000 for fiscal year 2011.

			6.Math and Science

			 Teaching Corps Fellowships for Experienced Teachers

			(a)EstablishmentThe

			 Director shall carry out a program in which the Director awards Math and

			 Science Teaching Corps Fellowships for Experienced Teachers (referred to in

			 this part as MSTC Master Fellowships) to eligible

			 individuals.

			(b)Eligible

			 individualIn this section, the term eligible

			 individual means an individual who—

				(1)has been teaching

			 mathematics or science in a public secondary school for not less than 3

			 years;

				(2)possessed

			 certification in the field and level in which the individual primarily taught

			 during the 3 years preceding the year for which the determination is made;

			 and

				(3)is employed as a

			 full-time, secondary mathematics or science teacher in a participating local

			 educational agency.

				(c)ApplicationsAn

			 eligible individual who desires to receive a MSTC Master Fellowship under this

			 section shall submit an application to the Director at such time, in such

			 manner, and accompanied by such information as the Director may require.

			(d)Recruitment and

			 selection of MSTC master fellows

				(1)RecruitmentThe

			 Director shall recruit eligible individuals for MSTC Master Fellowships.

				(2)Selection

					(A)In

			 generalThe Director shall establish criteria to ensure that

			 individuals who receive MSTC Master Fellowships under this section—

						(i)demonstrate

			 expertise in mathematics or science content by taking a standardized

			 test;

						(ii)demonstrate

			 mastery of mathematics or science pedagogy and have a strong record of

			 positively affecting academic achievement, as demonstrated by observations from

			 supervisors, student data (as available), or other information as determined by

			 the Director; and

						(iii)demonstrate

			 other attributes that are linked to effective teaching.

						(e)Activities

				(1)In

			 generalAn eligible individual who receives a MSTC Master

			 Fellowship under this section—

					(A)shall—

						(i)continue to teach

			 mathematics or science in a public secondary school in a participating local

			 educational agency for not less than an additional 5 years during the

			 subsequent 7 years after receiving such a MSTC Master Fellowship under this

			 section;

						(ii)serve as a

			 leader within the individual's department and school;

						(iii)mentor MSTC

			 Fellows, as appropriate;

						(iv)receive a

			 stipend of $20,000 for each year the eligible individual continues to teach, as

			 described in clause (i), but for not more than 5 years; and

						(v)attend lectures,

			 seminars, or workshops on content area knowledge or pedagogy provided by the

			 participating local educational agency that employs such eligible individual;

			 and

						(B)if the school in

			 which the individual is teaching is determined by the Director to be a

			 hard-to-staff school, may receive enhanced stipends, of a uniform amount

			 determined by the Director, in each year of teaching as described in

			 subparagraph (A)(i).

					(f)Renewal of MSTC

			 master fellowshipsAn individual who has received a MSTC

			 Fellowship or MSTC Master Fellowships and has completed the requirements

			 associated with such fellowship may re-apply for a MSTC Master Fellowship (or

			 apply for a MSTC Master Fellowship in the case of an individual who has

			 received a MSTC Fellowship) if such individual is an eligible individual under

			 this section.

			(g)RepaymentIn

			 the event that an individual receiving a MSTC Master Fellowship under this

			 section does not complete the activities described in subsection (e), the

			 Director shall require repayment of the stipends granted to the individual

			 under this section according to the regulations established by the Math and

			 Science Teaching Corps.

			(h)Reports

				(1)In

			 generalNot later than 3 years after the date of enactment of

			 this Act, the Director shall submit a report to Congress that evaluates the

			 effectiveness of the program under this section.

				(2)Subsequent

			 reportsThe Director shall

			 submit an updated report every 5 years after the date the first report is

			 submitted under paragraph (1).

				(i)Authorization

			 of appropriationsThere are authorized to be appropriated to

			 carry out this section, $100,000,000 for fiscal year 2007, $300,000,000 for

			 fiscal year 2008, $500,000,000 for fiscal year 2009, $700,000,000 for fiscal

			 year 2010, and $800,000,000 for fiscal year 2011.

			

